
	

114 HR 4599 : Reducing Unused Medications Act of 2016
U.S. House of Representatives
2016-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		2d Session
		H. R. 4599
		IN THE SENATE OF THE UNITED STATES
		May 12, 2016Received; read twice and referred to the Committee on Health, Education, Labor, and PensionsAN ACT
		To amend the Controlled Substances Act to permit certain partial fillings of prescriptions.
	
	
 1.Short titleThis Act may be cited as the Reducing Unused Medications Act of 2016. 2.Partial fills of schedule II controlled substances (a)In generalSection 309 of the Controlled Substances Act (21 U.S.C. 829) is amended by adding at the end the following:
				
					(f)Partial fills of schedule II controlled substances
						(1)Partial fills
 (A)In generalA prescription for a controlled substance in schedule II may be partially filled if— (i)it is not prohibited by State law;
 (ii)the prescription is written and filled in accordance with the Controlled Substances Act (21 U.S.C. 801 et seq.), regulations prescribed by the Attorney General, and State law;
 (iii)the partial fill is requested by the patient or the practitioner that wrote the prescription; and (iv)the total quantity dispensed in all partial fillings does not exceed the total quantity prescribed.
 (B)Other circumstancesA prescription for a controlled substance in schedule II may be partially filled in accordance with section 1306.13 of title 21, Code of Federal Regulations (as in effect on the date of enactment of the Reducing Unused Medications Act of 2016).
							(2)Remaining portions
 (A)In generalExcept as provided in subparagraph (B), remaining portions of a partially filled prescription for a controlled substance in schedule II—
 (i)may be filled; and (ii)shall be filled not later than 30 days after the date on which the prescription is written.
 (B)Emergency situationsIn emergency situations, as described in subsection (a), the remaining portions of a partially filled prescription for a controlled substance in schedule II—
 (i)may be filled; and (ii)shall be filled not later than 72 hours after the prescription is issued..
 (b)Rule of constructionNothing in this section shall be construed to affect the authority of the Attorney General to allow a prescription for a controlled substance in schedule III, IV, or V of section 202(c) of the Controlled Substances Act (21 U.S.C. 812(c)) to be partially filled.
			
	Passed the House of Representatives May 11, 2016.Karen L. Haas,Clerk
